Per curiam.
The parties were granted a divorce on the grounds that the marriage was irretrievably broken. After a jury verdict, judgment was entered on the questions of alimony, child support and custody. The dispute here involves the home which was jointly owned by the husband and wife. The verdict of the jury and judgment of the court provides that the home shall be sold with both *627parties sharing in any equity or loss when the property is sold. The appellant wife contends that the trial court erred in its charge to the jury on what disposition could be made of the home. Since there is no dispute in the evidence that the property was jointly owned and that the jury left the parties essentially in this same status with respect to the home, we find no harmful error in the charge.
Submitted April 6,1979
Decided May 8, 1979.
Robert H. Herndon, for appellant.
Robert M. Boulineau, for appellee.

Judgment affirmed.


All the Justices concur.